DETAILED ACTION
Response to Amendment
	Applicant’s amendment to claims 1 and 9 and the cancellation of claims 2 and 15-19 in the response filed July 29, 2022, are acknowledged by the Examiner. 
	Claims 1 and 3-14 are pending in the current action. 
Terminal Disclaimer
The terminal disclaimer filed on August 30, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,751,241 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
In response to “A. Claim Rejections in View of Double Patenting”
The Terminal Disclaimer has overcome the double patenting rejection, it is therefore withdrawn.
In response to “B. Claim Rejections Pursuant to 35 USC 103”
Applicant’s arguments, filed July 29, 2022, in light of the amendments, filed July 29, 2022, with respect to claims 1, 3-12 have been fully considered and are persuasive.  
The 103 rejection of claims 1 and 3-12  has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wook Pak on September 1, 2022.
The application has been amended as follows: 
Claim 6, ln 1-2: --“The leg positioner of claim 1, 
Claim 6, ln 10: --“distraction of the knee while simultaneously”--
Claim 9, ln 18: --“flexion-extension axis of a knee of a patient properly”-- 

Allowable Subject Matter
Claims 1 and 3-14 as presented in the claims filed July 29, 2022, are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
Claims 1 and 9 are allowed because the closest prior art of record fails to disclose A leg positioner, comprising: a) a thigh clamp module defining a main axis and a distal extension; and b) a swing arm module attached to the thigh clamp module at the distal extension; c) wherein the swing arm module comprises a base arm and a main axle extending from the base arm, wherein the main axle defines a main axle axis, and the main axle axis substantially coincides with the main axis when the main axle is in a neutral position in which a leg placed therein would be straight, d) wherein the base arm comprises a vertical arm and a horizontal arm, wherein the vertical arm comprises a first joint configured to rotate about a first joint axis perpendicular to the main axis, and the horizontal arm comprises a second joint for attachment to the main axle and configured to permit rotation of the main axle about a second joint axis that is perpendicular to the main axis and perpendicular to the first joint axis, wherein the first joint and the second joint are laterally offset from the main axle axis, wherein the first joint axis is substantially in line with a flexion-extension axis of the knee of a patient properly positioned in the leg positioner.
The closest prior art of record is Zahiri (US 5645079) which discloses A leg positioner, comprising: a) a thigh clamp module defining a main axis (Fig 2, thigh clamp 66, axis shown via the leg) and a distal extension (Fig 2, distal extension form thigh clamp is member 24); and b) a swing arm module attached to the thigh clamp module at the distal extension (Fig 6, swinging arm module shown); c) wherein the swing arm module comprises a base arm and a main axle extending from the base arm (Fig 8, Fig 7, base arm 42, main axle 77/79/80, foot brace 82/90), wherein the main axle defines a main axle axis (Fig 10, axis shown via the leg), and the main axle axis substantially coincides with the main axis when the main axle is in a neutral position in which a leg placed therein would be straight (Fig 10, shown), d) wherein the vertical arm comprises a first joint configured to rotate about a first joint axis perpendicular to the main axis (Fig 1-5, first axis at joint 24), and the horizontal arm comprises a second joint for attachment to the main axle and configured to permit rotation of the main axle about a second joint axis that is perpendicular to the main axis and perpendicular to the first joint axis (Fig 1-5, second axis at joint 26). 
Zahiri, alone or in combination, is silent on wherein the base arm comprises a vertical arm and a horizontal arm, wherein the vertical arm comprises a first joint, and the horizontal arm comprises a second joint, wherein the first joint and the second joint are laterally offset from the main axle axis, wherein the first joint axis is substantially in line with a flexion-extension axis of the knee of a patient properly positioned in the leg positioner
Claims 3-8 and 10-14 are allowed due to their dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786